Citation Nr: 1026335	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased evaluation for diabetes mellitus, 
currently evaluated at 20 percent. 

2.  Entitlement to increased evaluation for hepatitis C, 
currently evaluated at 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran had active service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appellant testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing held at the Waco, Texas RO in 
June 2009.  A copy of the hearing transcript has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses a need for further development 
prior to appellate review.

The Board finds that the RO must provide the Veteran with a VA 
examination to determine the current extent of his diabetes 
mellitus and hepatitis C disorders.  The RO last provided the 
Veteran with a VA examination specifically addressing his 
diabetes mellitus and hepatitis C disorders in August 2002, in 
connection with his original claims for service connection.   In 
April 2004, the Veteran filed the respective claims for increased 
ratings from which this appeal arises.  The RO apparently 
scheduled a September 2004 VA medical examination to assist the 
Veteran with these claims.  Although VA paperwork included in the 
file states that the Veteran did not appear, the Board notes that 
the record contains no indication that the RO mailed the Veteran 
a notice informing him of the date and time of the September 2004 
VA examination.  Regardless, since the filing of his appeal, the 
Veteran has made consistent statements indicating that that his 
respective diabetes and hepatitis disorders have worsened since 
the August 2002 examination.  Moreover, during the pendency of 
this appeal, the RO has provided the Veteran with many VA 
examinations to determine the etiology and nature of other 
disorders, including those related to the Veteran's service-
connected diabetes and hepatitis.  The record indicates that the 
Veteran has appeared consistently for all VA examinations since 
September 2004.   Therefore, considering the Veteran's statements 
indicating a worsening of his disorder over the nearly six-year 
pendency of this appeal and the Veteran's noted cooperation with 
the VA over that span of time, the Board finds that the RO should 
provide the Veteran with (a) VA medical examination(s) to 
determine the current extent of his respective diabetes and 
hepatitis disorders.  It is pertinent to note that the VA's 
General Counsel has indicated that when a claimant asserts that 
the severity of a disability has worsened since the most recent 
VA examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (April 7, 1995); see also, e.g., Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided treatment 
his diabetes and hepatitis C disorders since 
September 2009, to include the VA Medical 
Centers in Dallas and Fort Worth, Texas.  The 
AMC/RO must include the correct authorization 
and release forms to allow for the 
procurement of such records and should obtain 
all records identified.

2.  After the above action is accomplished, 
the AMC/RO should schedule the Veteran for a 
VA examination to determine the extent of his 
current diabetes disorder.  The claims folder 
should be made available to and reviewed by 
the examiner.  All necessary tests should be 
conducted.  A complete rationale for any 
opinion expressed and conclusion reached 
should be provided.

3.  The AMC/RO should also schedule the 
Veteran for a VA examination to determine the 
current extent of his hepatitis C disorder.  
The claims folder should be made available to 
and reviewed by the examiner.  All necessary 
tests should be conducted.  A complete 
rationale for any opinion expressed and 
conclusion reached should be provided.

4.  After completion of the foregoing, the 
AMC/RO should re-adjudicate the claims.  If 
the benefits sought remain denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an opportunity 
to submit written or other argument in 
response before the claims file is returned 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


